DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                  GEICO GENERAL INSURANCE COMPANY,
                              Appellant,

                                        v.

                              JAMES M. HARVEY,
                                  Appellee.

                                 No. 4D15-4724

                               [January 30, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Cheryl Caracuzzo, Judge; L.T. Case No. 50-2013-CA-017284XXXXMB.

  B. Richard Young, Adam A. Duke, Lindsay M. Mark, Courtney F. Smith, and
Cody S. Pflueger of Young, Bill, Boles, Palmer & Duke, P.A., Miami, for appellant.

   Philip M. Burlington, Bard D. Rockenbach and Andrew A. Harris of
Burlington & Rockenbach, P.A., West Palm Beach, and Kimberly L. Boldt, Jeffrey
D. Mueller, and Mario R. Giommoni of Boldt Law Firm, P.A., Boca Raton, and
Fred Cunningham, Sean Domnick, and Greg Yaffa of Domnick Cunningham &
Whalen, Palm Beach Gardens, for appellee.

              ON REMAND FROM THE FLORIDA SUPREME COURT

LEVINE, J.

    This matter is before us on remand from the Florida Supreme Court following
its decision in Harvey v. GEICO General Insurance Co., 43 Fla. L. Weekly S375
(Fla. Sept. 20, 2018), which quashed GEICO General Insurance Co. v. Harvey,
208 So. 3d 810, 812 (Fla. 4th DCA 2017). In accordance with the supreme
court’s mandate, we remand and direct the trial court to reinstate the jury verdict
and final judgment.

   Affirmed and remanded with instructions.

GERBER, C.J., and KLINGENSMITH, J., concur.